Title: To George Washington from James Hill, 1 January 1774
From: Hill, James
To: Washington, George



Sir
Williams Burgh Jany 1st 177[4]

I this moment recd your letter & in answer to it—The reason why I have neglected sending up this good Spell of weather I

have endeavourd to make as good a Collection as Possable but Am disappointed altogether only the £60 of Colo. Phill. Johnson which I shall send up But am doubtfull I shant make a Collection to answer the Demands agst the Estate & my wages[.] I have waited to make Sail of my Porke But am Likely to get no more than 20/ per Hundred & that not payable till Apl & have endeavourd to make what advantage I coud of the good weather in finishg the Crops to get in readyness to settle your Late purchas of Mr Blacks I shall Settle Both plantations & to get in Readiness has Engaged my people so tightly that I coud not well Spare the ⟨time⟩ for I have but Lately got my wheat fans & have been very Busy atreading out Wheat & have not finishd yet I shall send the people of a monday to Setle them plantations but am apprehensive Mr Black told Mr Bat Dandridge he woud give up a few of the Houses but that you Coud not Expect him to Move at any rate as yet I have been up to His house in order to see what he intended But he was from Home, & I coud by no means prevail on Roger Tandey to go over & Must send the young man over that Lived with me last year who was the person I intended to asent up for the Bull but was Doubtfull he woud not be Back time Enough to take place at Blacks Home House—I will send up as soon as Possable I Can But on Receivg your Letter Shall endeavour to Collect those Sums agreable to your Instructions & shall Make the greatest Despatch I possable can to send up tho. it will be a very great Hurt to my Crop as I Expect they will be gone a good while & the Loss of the Horses as I expect I shall be obliged to let the Boy have a Horse as I think it will be two far for him to ride behind & am now much plaged with the tennant in Brick House Lott in Town as I am Doubtfull they want throw me out of the rent I have for some time been Uneasy & by makeing a bad Collection & my Endeavouring to get the Business forwarded so as to seat them places as Quick as Possable I coud not well spare the people & Horses was the reason why I ⟨did⟩ not send; for I had many Promises of money But have almost altogether fell through in my Collection & am now in Hopes of getg some But my Business will not admit of my waiting on them as often as they require but time being Short & the Post Just going off conclude Yr Mo. Hble Servt

Jas Hill


P.S. Please to Excuse Hast & a very Sore thumb.

